DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-43 are rejected under 35 U.S.C. 103 as being unpatentable over Sternby (USP 6258027).
	Claims 22, 23, 25, 26, 27, 28, 30, 32, 33, 34, 35, 36, 42, and 43: Sternby teaches an apparatus for extracorporeal blood treatment comprising: 
a filtration unit (Fig. 3, 1) having a primary chamber (Fig. 3, inflow from 2) and a secondary chamber (Fig. 3, other side of membrane 3 from 2; col. 10, lines 42-47) separated by a semi- permeable membrane (Fig. 3, 3); a blood circuit (Fig. 3, 2) including a blood withdrawal line connected to an inlet of the primary chamber and a blood return line connected to an outlet of the primary chamber (Fig. 3, 2; col. 10, lines 43-47), said blood lines being configured for connection to a patient cardiovascular system (col. 10, lines 31-47); 
a dialysis supply line (Fig. 3, 5) including at least an infusion line (Fig. 3, 20) connected to said blood circuit; 
a dialysis effluent line (Fig. 3, 12) connected to an outlet of the secondary chamber; 
a preparation device (Col. 1, lines 48-54; Fig. 3, 8 and 9; col. 10, lines 48-54) for preparing a dialysis fluid connected to said dialysis supply line and comprising a regulator (Fig. 3, 8 and 9) for regulating the composition of the dialysis fluid (col. 10, lines 50-54); 
a sensor (Fig. 3, 22; col. 11, lines 13-22) for measuring a parameter value of a dialysate in the dialysis effluent line (Fig. 3, 12; col. 18, lines 13-19), said parameter consisting of the conductivity of the dialysate (col. 11, lines 19-22; col. 18, lines 13-19); 
the sensor (22) is connected to a control unit (Fig. 3, 17; Col. 19, lines 25-30) which receives the signal from the sensor;

Sternby teaches that measuring the urea or other solute value can be used to obtain value of the initial mass value of the solute (col. 14, lines 38-43; col. 18, lines 8-19). The solute value is considered the initial plasma conductivity. They also teach that the calculation of initial mass estimates the efficiency of the treatment (col. 16, lines 65-67), i.e. it is an efficiency parameter.
Sternby does not specifically teach that the control unit (17) performs, or is configured to perform, the calculations. However, one of ordinary skill in the art at the time of the invention would have found it obvious that the complicated equations and calculations, including algorithms and integrations, were performed by the computer (i.e. control unit) disclosed.
Claim 24: the device is configured to monitor various substances (col. 18, lines 8-19) and teaches that the device self-regulates (col. 17, lines 55-64) which means that there must be a first value set and then adjusted based on feedback from the sensors. The various calculations are carried out to indicate variables of the fluids in the system (col. 18). For example, the concentration and flow rate are used to determine the dialysis treatment on-line, delivered dosages, and pre and post total urea masses in the body (col. 12, lines 27-39). 
Claim 29: the control unit calculates the parameter based on the flow rate of the exchange fluid (col. 2, lines 24-47).
Claim 31: Sternby teaches that in certain dialysis machines the treatment is regularly self-calibrated based on the curves and adaptations from calculations (col. 17, lines 48-65). They do not specifically teach that the control unit drives the regulator, however, one of ordinary skill in the art at the time of the invention would have understood that the computer calculated the 
Claims 37 and 38: Sternby does not teach the computer calculating the specific algorithm claimed. However, it is clear that Sternby’s computer (i.e. control unit) is configured to carry out said formula as the computer is configured to measure the variables as needed and perform basic calculations such as that of Claim 37. 
Claim 39: Sternby teaches that in certain dialysis machines the treatment is regularly self-calibrated based on the curves and adaptations from calculations (col. 17, lines 48-65). They do not specifically teach that the control unit drives the regulator, however, one of ordinary skill in the art at the time of the invention would have understood that the computer calculated the values and determined what type of calibration was needed which in turn would be communicated to the regulators 8 and 9 of the preparation device to adjust the dialysate concentration as needed. The value to which the regulators adjust the dialysate is routinely determined by one of ordinary skill in the art based on any number of variables.
Claims 40 and 41: Claims 40 and 41 simply recite performing another calculation and adjusting the dialysate for a second time. Sternby clearly teaches that self-calibration happens periodically. This would indicate multiple calculations and adjustments, multiple being greater than 1, i.e. at least two.
Claim 44: In column 18, lines 13-17, Sternby teaches that the conductivity of the blood or plasma is monitored in order to adjust the components in the replacement dialysate as needed (col. 18, lines 13-34). This value is understood as the claimed “set point”. Given that the regulator is for regulating the composition of the dialysis fluid (col. 10, lines 50-54), it is clear .




Response to Arguments

Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Applicant argues that it is not obvious that Sternby’s control unit implicitly performs the claimed functions and Applicant argues that the urea solute value is not representative of the plasma conductivity.
In column 18, cited by Examiner in the rejection above, Sternby clearly states: 
“Substances other than urea can be monitored, Such as creatinine, Sodium, potassium, calcium, magnesium, bicarbonate, glucose, B-microglobuline, etc. It is also possible to monitor the conductivity of the plasma water or blood, or the osmolarity thereof.” (lines 13-17).

Sternby explicitly teaches monitoring the conductivity of the plasma or blood and monitoring sodium, potassium, calcium, magnesium, etc. which are all ionic solutes.
They also teach in column 18:
“For Sodium and potassium and some other Solutes, it is customary to include some concentration of these ions in the fresh dialysis solution and therefore it is necessary to calculate the difference between initial concentration and final concentration in the effluent dialysate from the dialyzer.” (Lines 24-28).


	Applicant’s argument is not persuasive.
	Applicant argues that it is not implicit that Sternby’s control unit performs the calculations. However, Sternby teaches “calculation means includes means for calculating” (col. 7, lines 1-11). They teaches that the calculation means must be capable of performing the complicated calculations including integrations and equations with multiple variables. The sensor is connected to the control unit wherein the sensor sends collected data to the control unit.
	It is clear that one of ordinary skill in the art at the time of the invention would have understood that Sternby’s control unit is the acceptable means for performing the required calculations to determine an initial and final conductivity in order to adjust dialysate composition as needed. The control unit is clearly a “means for” or, at a minimum, an equivalent thereof. And, Sternby explicitly discloses the complicated equations and algorithms that one of ordinary skill in the art would understand how to input into a controller and use said controller for performing the required analysis. The entire purpose of a control unit is to control the apparatus based on the calculations and measurements needed. This is clear in Sternby.

	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778